DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021, 12/28/2021, and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Fig. 6 shows step S650 entering S610, when it actually should point to the arrow between S610 and S620 since S650 is not the first sub-block.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: 
“contex” should be “context”; ¶¶[12-15].  
“According to the present disclosure, it is possible to improve overall image/video compression efficiency. [18]   According to the present disclosure, it is possible to improve overall image/video compression efficiency.” is redundant. 
“processs” should be “process”; ¶[50].
“may be proposed” should be “is proposed”; ¶[116].
“accroding” should be “according”; ¶[121].
“the4x4” should be “the 4x4”; ¶[128].
“encoing” should be “encoding”; ¶[128].
“par_leve_flag” should be “par_level_flag”; ¶[140].
“reflect” should be “reflected”; ¶[160].
“(low frequency region” should be “(low frequency region).”; ¶[160].
“technology” should be “technology.”; ¶[162].
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: “Non-transitory” should be “A non-transitory.”  Appropriate correction is required.

Examiner Note
Examiner notes claim 26 does not include all the limitations of the other independent claims. Specifically, the portion relating to “wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value.” Examiner notes it in an effort toward compact prosecution, in case it was unintentionally omitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11,245,904 in view of Tsukuba,  US2021/0243475 A1. The patent suggests all the limitations, as shown in the table below. Tsukuba suggests decoding/encoding a skip flag related to whether a transform is skipped in the transform block ([0156] In addition, the transform information Tinfo may include syntax of, for example, a picture width size TBWidth and a picture height size TBHeight of a transform block to be processed, a transform quantization bypass flag transquant_bypass_flag indicating whether or not (inverse) transform and (inverse) quantization processes are to be skipped, a transform skip flag ts_flag indicating whether or not two-dimensional transform skip is to be applied); decoding/encoding position information for the last significant coefficient in the transform block ([0157] The residual information Rinfo may include, for example, a residual data presence/absence flag (cbf (coded_block_flag)), a last non-zero coefficient X coordinate (last_sig_coeff_x_pos), a last non-zero coefficient Y coordinate (last_sig_coeffy_pos), a sub-block non-zero coefficient presence/absence flag (coded_sub_block_flag), a non-zero coefficient presence/absence flag (sig_coeff_flag)). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate patent 11,245,904 with the well known transform skip flag and last non-zero coefficient coordinates suggested by Tsukuba. The motivation would be to indicate whether or not two-dimensional transform skip is to be applied. Tsukuba at [0156].

Instant application 17/563,776
Patent 11,245,904 B2 (17/217,739)
16. An image decoding method performed by a decoding apparatus, the method comprising: 




deriving quantized transform coefficients for a current block based on residual information included in a bitstream; 

deriving residual samples for the current block by dequantizing and transforming based on the quantized transform coefficients; and 

generating a reconstructed picture based on the residual samples for the current block, wherein the residual information includes a context-based coded context syntax element, 

wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value, 

wherein the deriving of the quantized transform coefficients comprises: 

decoding a skip flag related to whether a transform is skipped in the transform block; 

decoding position information for the last significant coefficient in the transform block; 


determining a maximum value related to a sum of a number of the significant coefficient flags, a number of the parity level flags, a number of the first transform coefficient level flags, and a number of the second transform coefficient level flags to be decoded; 

decoding the context syntax element based on the maximum value of context-coded bins for the current block, 

wherein the maximum value is determined by a unit of a transform block.
1. An image decoding method performed by a decoding apparatus, the method comprising: 

receiving a bitstream including residual information; 

deriving a quantized transform coefficient for a current block based on the residual information included in the bitstream; 

deriving a residual sample for the current block based on the quantized transform coefficient; and 

generating a reconstructed picture based on the residual sample for the current block, wherein the residual information includes a context-based coded context syntax element, 

wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value, and 

Tsukuba US2021/0243475 A1


[0156]



[0157]




wherein the maximum value is a maximum value of a sum of a number of the significant coefficient flags, a number of the parity level flags, a number of the first transform coefficient level flags, and a number of the second transform coefficient level flags.

wherein the context syntax element is decoded based on a maximum value of context-coded bins for the current block, 

wherein the maximum value is determined by a unit of a transform block, 

17. The image decoding method of claim 16, wherein the maximum value is determined based on the size of the transform block.

2. The image decoding method of claim 1, wherein the maximum value is determined based on the size of the transform block.

18. The image decoding method of claim 16, wherein when the sum of the number of the significant coefficient flags, the number of the first transform coefficient level flags, the number of the parity level flags, and the number of the second transform coefficient level flags derived based on a 0th quantized transform coefficient to an nth quantized transform coefficient determined by a coefficient scan order reaches the predetermined maximum value, then explicit signaling of a significant coefficient flag, a first transform coefficient level flag, a parity level flag, and a second transform coefficient level flag is omitted for a (n+1)th quantized transform coefficient determined by the coefficient scan order, and a value of the (n+1)th quantized transform coefficient is derived based on a value of coefficient level information included in the residual information.

3. The image decoding method of claim 1, wherein when the sum of the number of the significant coefficient flags, the number of the first transform coefficient level flags, the number of the parity level flags, and the number of the second transform coefficient level flags derived based on a 0th quantized transform coefficient to an nth quantized transform coefficient determined by a coefficient scan order reaches the predetermined maximum value, then explicit signaling of a significant coefficient flag, a first transform coefficient level flag, a parity level flag, and a second transform coefficient level flag is omitted for a (n+1)th quantized transform coefficient determined by the coefficient scan order, and a value of the (n+1)th quantized transform coefficient is derived based on a value of coefficient level information included in the residual information.

19. The image decoding method of claim 18, wherein the significant coefficient flags, the first transform coefficient level flags, the parity level flags, and the second transform coefficient level flags included in the residual information are context-based coded, and the coefficient level information is bypass-based coded.

4. The image decoding method of claim 3, wherein the significant coefficient flags, the first transform coefficient level flags, the parity level flags, and the second transform coefficient level flags included in the residual information are context-based coded, and the coefficient level information is bypass-based coded.

20. The image decoding method of claim 16, wherein the current block is a sub-block within the transform block.

5. The image decoding method of claim 1, wherein the current block is a sub-block within the transform block.
21. The image decoding method of claim 16, wherein the deriving the quantized transform coefficient comprises: 

decoding the first transform coefficient level flag and the parity level flag; and 

deriving the quantized transform coefficient based on a value of the decoded parity level flag and a value of the decoded first transform coefficient level flag, and wherein the decoding of the first transform coefficient level flag is performed prior to the decoding of the parity level flag.

6. The image decoding method of claim 1, wherein the deriving the quantized transform coefficient comprises: 

decoding the first transform coefficient level flag and the parity level flag; and 

deriving the quantized transform coefficient based on a value of the decoded parity level flag and a value of the decoded first transform coefficient level flag, and wherein the decoding of the first transform coefficient level flag is performed prior to the decoding of the parity level flag.

22. An image encoding method performed by an encoding apparatus, the method comprising: 

deriving residual samples for a current block; deriving quantized transform coefficients based on the residual samples for the current block; and encoding residual information derived by transforming and quantizing for 
the quantized transform coefficients, wherein the residual information includes a context-based coded context syntax element, wherein the context syntax element is encoded based on a maximum value of context-coded bin for the current block, 

wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value, 

wherein the encoding of the residual information comprises: encoding a skip flag related to whether a transform is skipped in the transform block; encoding position information for the last significant coefficient in the transform block; 

determining a maximum value related to a sum of a number of the significant coefficient flags, a number of the parity level flags, a number of the first transform coefficient level flags, and a number of the second transform coefficient level flags to be encoded; 

encoding the context syntax element based on the maximum value of context-coded bins for the current block; 

wherein the maximum value is determined by a unit of a transform block.

7. An image encoding method performed by an encoding apparatus, the method comprising: 

deriving a residual sample for a current block; deriving a quantized transform coefficient based on the residual sample for the current block; and encoding residual information including information on 

the quantized transform coefficient, wherein the residual information includes a context-based coded context syntax element, wherein the context syntax element is encoded based on a maximum value of context-coded bin for the current block, 

wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value, and 

Tsukuba US2021/0243475 A1
[0156]

[0157]



wherein the maximum value is a maximum value of a sum of a number of the significant coefficient flags, a number of the first transform coefficient level flags, a number of the parity level flags, and a number of the second transform coefficient level flags.

Fig. 59



wherein the maximum value is determined by a unit of a transform block,
23. The image encoding method of claim 22, wherein the maximum value is determined based on the size of the transform block.

8. The image encoding method of claim 7, wherein the maximum value is determined based on the size of the transform block.

24. The image encoding method of claim 22, when the sum of the number of the significant coefficient flags, the number of the first transform coefficient level flags, the number of the parity level flags, and the number of the second transform coefficient level flags derived based on a 0th quantized transform coefficient to an nth quantized transform coefficient determined by a coefficient scan order reaches the predetermined maximum value, then explicit signaling of a significant coefficient flag, a first transform coefficient level flag, a parity level flag, and a second transform coefficient level flag is omitted for a (n+1)th quantized transform coefficient determined by the coefficient scan order, and a value of the (n+1)th quantized transform coefficient is derived based on a value of coefficient level information included in the residual information.

9. The image encoding method of claim 7, when the sum of the number of the significant coefficient flags, the number of the first transform coefficient level flags, the number of the parity level flags, and the number of the second transform coefficient level flags derived based on a 0th quantized transform coefficient to an nth quantized transform coefficient determined by a coefficient scan order reaches the predetermined maximum value, then explicit signaling of a significant coefficient flag, a first transform coefficient level flag, a parity level flag, and a second transform coefficient level flag is omitted for a (n+1)th quantized transform coefficient determined by the coefficient scan order, and a value of the (n+1)th quantized transform coefficient is derived based on a value of coefficient level information included in the residual information.

25. The image encoding method of claim 24, the significant coefficient flags, the first transform coefficient level flags, the parity level flags, and the second transform coefficient level flags included in the residual information are context-based coded, and the coefficient level information is bypass-based coded.

10. The image encoding method of claim 9, the significant coefficient flags, the first transform coefficient level flags, the parity level flags, and the second transform coefficient level flags included in the residual information are context-based coded, and the coefficient level information is bypass-based coded.

26. A non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: 

deriving residual samples for a current block; deriving quantized transform coefficients based on the residual samples for the current block; and 

encoding residual information derived by transforming and quantizing for 
the quantized transform coefficients to generate the bitstream, 

















wherein the encoding of the residual information comprises: 
encoding a skip flag related to whether a transform is skipped in the transform block; 
encoding position information for the last significant coefficient in the transform block; 

determining a maximum value related to a sum of a number of the significant coefficient flags, a number of the parity level flags, a number of the first transform coefficient level flags, and a number of the second transform coefficient level flags to be encoded; 

encoding the context syntax element based on the maximum value of context-coded bins for the current block; 

wherein the maximum value is determined by a unit of a transform block.

11. A non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: 

deriving a residual sample for a current block; 
deriving a quantized transform coefficient based on the residual sample for the current block; and 

encoding residual information including information on 
the quantized transform coefficient to generate the bitstream, 

wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value, and 
a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value, and 


Tsukuba US2021/0243475 A1
[0156]

[0157]




wherein the maximum value is a maximum value of a sum of a number of the significant coefficient flags, a number of the first transform coefficient level flags, a number of the parity level flags, and a number of the second transform coefficient level flags.

wherein the residual information includes a context-based coded context syntax element, wherein the context syntax elements element is encoded based on a maximum value of context-coded bins for the current block, 
wherein the maximum value is determined by a unit of a transform block,



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiang, et al., (U.S. Patent Application Publication No. 2020/0068206 A1), [hereinafter Hsiang].
Regarding claim 16, Hsiang discloses an image decoding method performed by a decoding apparatus ([0002] disclosure relates to methods of coding transform coefficients and Fig. 7), the method comprising:
deriving quantized transform coefficients for a current block based on residual information included in a bitstream ([0111] The video decoder receives (at step 910) code bits from a bitstream that correspond to a plurality of syntax elements representing transform coefficients of a current block.); 
deriving residual samples for the current block by dequantizing and transforming based on the quantized transform coefficients ([0004] The reconstructed signal is generated from the prediction signal and the reconstructed residual signal after inverse transform on the de-quantized transform coefficients.); and 
generating a reconstructed picture based on the residual samples for the current block, wherein the residual information includes a context-based coded context syntax element ([0012] The video coder entropy encodes or decodes the syntax elements selectively as either regular bins using context modeling or as bypass bins without context modeling), 
wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient ([0010] In HEVC, a syntax element sig_coeff_flag is signaled in the 1.sup.st subblock coding pass to indicate whether the absolute value of a current transform coefficient level is greater than 0.), a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient ([0028] par_level_flag), a first transform coefficient level flag related to whether or not the transform coefficient level is greater than a first threshold value ([0010] In HEVC, a syntax element sig_coeff_flag is signaled in the 1.sup.st subblock coding pass to indicate whether the absolute value of a current transform coefficient level is greater than 0.), and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value ([0031] AbsLevel=AbsLevelPass1+2*(rem_abs_gt2_flag+abs_remainder) The transform coefficient level is given by [0032] TransCoeffLevel=(2*AbsLevel−(QState>1 ?1:0))*(1−2*coeff_sign_flag), [0033] where QState indicates the state for the current transform coefficient.), 
wherein the deriving of the quantized transform coefficients comprises: 
decoding a skip flag related to whether a transform is skipped in the transform block (Table 1: if( transform_skip_enabled_flag); 
decoding position information for the last significant coefficient in the transform block ([0069] In some embodiments, the number of required coded subblock can be derived after (or based on) the encoded/decoded the last significant coefficient position or the last significant subblock position.); 
determining a maximum value related to a sum of a number of the significant coefficient flags, a number of the parity level flags, a number of the first transform coefficient level flags, and a number of the second transform coefficient level flags to be decoded ([0053] In some embodiments, a video coder may apply a constraint on the maximum allowed number of regular bins for entropy coding a transform subblock resulted from dependent scalar quantization. The video coder may track the accumulated number of consumed regular bins for signaling sig_coeff_flag, par_level_flag, rem_abs_gt1_flag and rem_abs_gt2_flag or for signaling sig_coeff_flag, coeff_abs_level_greater1_flag, par_level_flag, coeff_abs_level_rs1_gt1_flag and coeff_abs_level_rs1_gt2_flag. When the accumulated number of regular bins is greater than a specified threshold value, the remaining absolute values of the transform coefficient levels are all coded by the subblock coding pass in the bypass mode for signaling abs_remainder or for signaling coeff_abs_level_rs1_remainder.); 
decoding the context syntax element based on the maximum value of context-coded bins for the current block, wherein the maximum value is determined by a unit of a transform block ([0062] The specified constraints may be dependent on the profile and the level indicated in the coded bitstream. Different constraints may be employed for different color components. Different constraints may be employed for different transform subblock sizes. Different constraints may be employed for different transform subblock sizes. In some embodiments, a video coder may limit the maximum allowed number of regular bins for a 2×2 subblock to be equal to one quarter of the maximum allowed number of regular bins for a 4×4 subblock).
Regarding claim 17, Hsiang discloses all of the elements of claim 16, as discussed above. Hsiang also discloses wherein the maximum value is determined based on the size of the transform block ([0062] The specified constraints may be dependent on the profile and the level indicated in the coded bitstream. Different constraints may be employed for different color components. Different constraints may be employed for different transform subblock sizes. Different constraints may be employed for different transform subblock sizes. In some embodiments, a video coder may limit the maximum allowed number of regular bins for a 2×2 subblock to be equal to one quarter of the maximum allowed number of regular bins for a 4×4 subblock).
18. Regarding claim 18, Hsiang discloses all of the elements of claim 16, as discussed above. Hsiang also discloses wherein when the sum of the number of the significant coefficient flags, the number of the first transform coefficient level flags, the number of the parity level flags, and the number of the second transform coefficient level flags derived based on a 0th quantized transform coefficient to an nth quantized transform coefficient determined by a coefficient scan order reaches the predetermined maximum value, then explicit signaling of a significant coefficient flag, a first transform coefficient level flag, a parity level flag, and a second transform coefficient level flag is omitted for a (n+1)th quantized transform coefficient determined by the coefficient scan order, and a value of the (n+1)th quantized transform coefficient is derived based on a value of coefficient level information included in the residual information ([0039] In some embodiments, the video coder performs entropy coding of the residual block quantized by using dependent scalar quantization. The video coder utilizes the syntax elements sig_coeff_flag, coeff_abs_level_greater1_flag, par_level_flag, coeff_abs_level_rs1_gt1_flag, coeff_abs_level_rs1_gt2_flag, and coeff_abs_level_rs1_remainder for coding the absolute value of a transform coefficient level. Table 1 below provides a syntax table for decoding a residual transform block. The syntax element coeff_abs_level_rs1_remainder is employed to signal the remaining absolute value of an associated coefficient level when coeff_abs_level_rs1_gt2_flag is equal to 1. The syntax elements sig_coeff_flag, coeff_abs_level_greater1_flag, coeff_abs_level_rs1_gt1_flag, coeff_abs_level_rs1_gt2_flag, and coeff_abs_level_rs1_remainder are inferred to be equal to 0 when not coded.).
Regarding claim 19, Hsiang discloses all of the elements of claim 18, as discussed above. Hsiang also discloses wherein the significant coefficient flags, the first transform coefficient level flags, the parity level flags, and the second transform coefficient level flags included in the residual information are context-based coded, and the coefficient level information is bypass-based coded ([0040] the information on the signs and remaining values of transform coefficients are entropy coded using CABAC in a bypass mode and may be signaled in one coding pass. In one embodiment, all syntax elements entropy coded using CABAC in a regular mode are signaled in one coding pass. All syntax elements entropy coded using CABAC in a bypass mode are signaled in another coding pass.).
Regarding claim 20, Hsiang discloses all of the elements of claim 16, as discussed above. Hsiang also discloses wherein the current block is a sub-block within the transform block ([0009] A coded block flag (CBF) is utilized to signal if there is any non-zero transform coefficient in a transform block. When the CBF is equal to 0, the associated transform block is not further coded and all the coefficients in the current transform block are inferred to be equal to 0. Otherwise, the associated transform block contains at least one nonzero transform coefficient. A nonzero transform block is further divided into non-overlapped subblocks.).
Regarding claim 21, Hsiang discloses all of the elements of claim 16, as discussed above. Hsiang also discloses wherein the deriving the quantized transform coefficient comprises: decoding the first transform coefficient level flag and the parity level flag; and deriving the quantized transform coefficient based on a value of the decoded parity level flag and a value of the decoded first transform coefficient level flag, and wherein the decoding of the first transform coefficient level flag is performed prior to the decoding of the parity level flag (The syntax elements sig_coeff_flag, par_level_flag and rem_abs_gt1_flag are signaled in the 1 st subblock coding pass [i.e., prior to parity flag]. The partially reconstructed absolute value of a transform coefficient level from the 1st is given by [0029] AbsLevelPass1=sig_coeff_flag+par_level_flag+2*rem_abs_gt1 flag [0030] Context selection for entropy coding sig_coeff_flag is dependent on the state for the current coefficient. par_level_flag is thus signaled in the 1st coding pass for deriving the state for the next coefficient. The syntax elements rem_abs_gt2_flag, abs_remainder, and coeff_sign_flag are further signaled in the 2nd, 3rd, and 4th coding passes, respectively. The fully reconstructed absolute value of a transform coefficient level is given by [0031] AbsLevel=AbsLevelPass1+2*(rem_abs_gt2_flag+abs_remainder) The transform coefficient level is given by [0032] TransCoeffLevel=(2*AbsLevel−(QState>1 ?1:0))*(1−2*coeff_sign_flag), [0033] where QState indicates the state for the current transform coefficient.).
Regarding claim 22, Hsiang discloses all of the elements of claim 16 in decoding method form rather than encoding method form. Hsiang also discloses an encoding method (Fig. 4). Therefore, the supporting rationale of the rejection to claim 16 applies equally as well to those elements of claim 22.  
Regarding claim 23, Hsiang discloses all of the elements of claim 17 in decoding method form rather than encoding method form. Hsiang also discloses an encoding method (Fig. 4). Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to those elements of claim 23.  
Regarding claim 24, Hsiang discloses all of the elements of claim 18 in decoding method form rather than encoding method form. Hsiang also discloses an encoding method (Fig. 4). Therefore, the supporting rationale of the rejection to claim 18 applies equally as well to those elements of claim 24.  
Regarding claim 25, Hsiang discloses all of the elements of claim 19 in decoding method form rather than encoding method form. Hsiang also discloses an encoding method (Fig. 4). Therefore, the supporting rationale of the rejection to claim 19 applies equally as well to those elements of claim 25.  
Regarding claim 26, Hsiang discloses all of the elements of claim 16 in decoding method form rather than computer readable medium form. Hsiang also discloses a crm (one or more processing units (e.g., a processor) of a computing device implementing the video decoder 700 performs the process 900 by executing instructions stored in a computer readable medium). Therefore, the supporting rationale of the rejection to claim 16 applies equally as well to those elements of claim 26. Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 26 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Li also discloses [0161] coding syntax element par_level_flag, rem_abs_gt1_flag or rem_abs_gt2_flag, within a frequency region defined by d1>d>d0, a same context model is shared among the transform coefficients each having tmplCpSum1 within the following interval (or range): sum1>=tmplCpSum1>=sum0. The parameters, sum0 and sum1 are predefined thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487